Citation Nr: 0615958	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  01-00 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
March 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision.
 

FINDINGS OF FACT

1.  The evidence of record fails to show that the veteran's 
respiratory disorder began during his military service, was 
caused by his service, or was caused by a service connected 
disability.

2.  The evidence of record fails to show that the veteran's 
diabetes mellitus began during his military service, was 
caused by his service, or was caused by a service connected 
disability.

3.  The evidence of record fails to show that the veteran's 
military service involved either duty or visitation in 
Vietnam.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory 
condition are not met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2005).

2.  The criteria for service connection for diabetes mellitus 
are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.  Secondary service connection 
may be granted for a disability which is proximately due to, 
or the result of, a service-connected disorder.  38 C.F.R. § 
3.310(a).

Respiratory disorder

The veteran asserted at his RO hearing that his respiratory 
disorder was secondary to his hypertension.  However, as the 
veteran's claim of entitlement to service connection for 
hypertension was denied by a June 2004 Board decision, the 
veteran's claim for secondary service connection necessarily 
fails.

The Board will also consider whether the veteran's 
respiratory disorder is directly linked to service.  At his 
RO hearing, the veteran indicated that he was first diagnosed 
with a respiratory disorder in 1995 when a physician found 
that his lungs were operating at 60 percent capacity.  
However, the veteran contends that he had had difficulty 
breathing for a long time prior to 1995. 

Service medical records fail to reflect a diagnosis of a 
respiratory disorder.  Furthermore, the veteran denied any 
shortness of breath on his medical history survey conducted 
at separation, and his lungs were found to be normal on his 
separation physical.

The first medical record in the veteran's file reflecting a 
diagnosis of a respiratory disorder occurred in the mid-
1990s, more than two decades after the veteran's discharge 
from service.  Furthermore, at a VA examination in 1996 no 
evidence of a respiratory disorder was found by the physical 
examination, although the veteran did have an abnormal 
pulmonary function test.  Regardless, the veteran's file is 
void of a medical opinion of record indicating that a 
respiratory condition was either caused by or began during 
his military service.  As such, the veteran's claim of 
entitlement to service connection for a respiratory disorder 
is denied.

Diabetes Mellitus

The veteran asserted at his RO hearing that his diabetes 
mellitus was secondary to his hypertension.  However, as the 
veteran's claim of entitlement to service connection for 
hypertension was denied by a June 2004 Board decision, the 
veteran's claim for secondary service connection necessarily 
fails.

Service connection may also be granted on a presumptive basis 
for diabetes mellitus, if it manifests to a compensable 
degree anytime after service, in a veteran who had active 
military, naval, or air service for at least 90 days, during 
the period beginning on January 9, 1962 and ending on May 7, 
1975, in the Republic of Vietnam, including the waters 
offshore, and other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309(e), 3.313.  However, this 
presumption may be rebutted by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

While the veteran served on active duty during the timeframe 
established for presumptive service connection, the veteran's 
service personnel records fail to demonstrate that his 
service involved either duty or visitation in Vietnam.  
Additionally, the veteran indicated at a VA examination in 
February 1999 that he was stationed for a period in Taiwan, 
but had never served in Vietnam.  As such, the veteran is not 
eligible for the presumption of service connection. 

The Board will also consider whether direct service 
connection is available for the veteran's diabetes mellitus.  

The veteran indicated at his hearing that he was first 
diagnosed with diabetes mellitus around 1980.  However, 
efforts to obtain those records were unsuccessful.  As such, 
the earliest record of diabetes mellitus being diagnosed is 
dated in the mid 1990s, more than 20 years after the veteran 
was discharged from service.  Nevertheless, even if the 
veteran was first diagnosed around 1980, it is still more 
than a decade after he was discharged from service, and the 
veteran's claims file is void of a medical opinion of record 
indicating that his diabetes mellitus was either caused by or 
began during his military service.

Accordingly, the veteran's claim of entitlement to service 
connection for diabetes mellitus is denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in June 2004.  By this, and by previous letters, 
the statement of the case, and the supplemental statement of 
the case, the veteran was informed of all four elements 
required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained.  
Additionally, other specifically requested records were 
either unavailable or the request was returned as 
undeliverable.  The veteran was notified in the statement of 
the case and supplemental statements of the case of what 
evidence was considered by the RO in rendering its decision, 
and the veteran has not identified further evidence.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file), 
and the veteran testified at a RO hearing.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's service-connection claims, no 
initial disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the 
veteran under the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the veteran in 
adjudicating this appeal.






ORDER

Service connection for a respiratory disorder is denied.

Service connection for diabetes mellitus is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


